FILED
                             NOT FOR PUBLICATION
                                                                             OCT 24 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


DESIREH AVA,                           )      No. 16-55010
                                       )
      Plaintiff-Appellant,             )      D.C. No. 8:14-cv-01814-JCG
                                       )
      v.                               )      MEMORANDUM*
                                       )
NANCY A. BERRYHILL, Acting             )
Commissioner Social Security,          )
                                       )
      Defendant-Appellee.              )
                                       )


                    Appeal from the United States District Court
                       for the Central District of California
                     Jay Gandhi, Magistrate Judge, Presiding

                      Argued and Submitted October 3, 2017
                              Pasadena, California


Before: FERNANDEZ, RAWLINSON, and N.R. SMITH, Circuit Judges.

      Desireh Ava appeals the district court’s judgment which affirmed the

Commissioner of Social Security’s denial of her application for disability

insurance benefits. We vacate and remand for further proceedings.


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         Ava asserts that the administrative law judge (ALJ) erred in determining

Ava’s residual functional capacity (RFC) when she rejected central parts of the

opinion of an examining physician, Dr. John Godes, without explanation. We

agree.

         While the opinions of an examining physician can be rejected in favor of the

opinions of reviewing physicians, or others, it is error for an ALJ to do so without

“providing specific and legitimate reasons that are supported by substantial

evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005); see also

Ghanim v. Colvin, 763 F.3d 1154, 1160–61 (9th Cir. 2014); Garrison v. Colvin,

759 F.3d 995, 1012–13 (9th Cir. 2014); Lester v. Chater, 81 F.3d 821, 830–31 (9th

Cir. 1995). Here, the ALJ gave no specific reasons for rejecting Dr. Godes’

opinion regarding Ava’s ability to sit, walk, stand, and reach.1 Rather, the ALJ

generally stated that Dr. Godes’ opinion would be “given significant weight,” but

also generally stated that the opinions of two reviewing physicians would be

“given significant weight.” The ALJ never stated why some of the latter’s

opinions were accepted rather than those of Dr. Godes. That will not do. Nor can

we say that the error was harmless. See Marsh v. Colvin, 792 F.3d 1170, 1173 (9th

         1
       We note also, that at one part of his report, Dr. Godes indicated that Ava
could never push/pull, but at another part he indicated that she could do so
occasionally.

                                           2
Cir. 2015). The reasons behind the ALJ’s decision regarding those central parts of

the RFC are unstated and, therefore, her path to her decision remains legally

undiscernable. See Brown-Hunter v. Colvin, 806 F.3d 487, 494 (9th Cir. 2015); cf.

Magallanes v. Bowen, 881 F.2d 747, 755 (9th Cir. 1989). Yet, of necessity, the

ultimate decision about what work Ava could still perform2 rested on the RFC.3

      That is not to say that there is no substantial evidence4 in the record that

could support the ALJ’s decision (or a contrary decision for that matter). Indeed,

by exploring this record we can find reasons to justify the ALJ’s ultimate

determination of the RFC and disability decision, but that would not be a proper

use of our prerogatives and prudence. It is a task committed to the ALJ’s

experience and expertise—she must give us the reasons for her decision. On the

other hand, we cannot say that on this record the ALJ’s failure to explain her

reasons sufficiently has resulted in one of those rare circumstances in which we

should direct an immediate award of benefits. See Brown-Hunter, 806 F.3d at

495–96; Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1103, 1107 (9th



      2
          See 20 C.F.R. § 404.1520(a)(4)(v).
      3
          See Robbins v. Soc. Sec. Admin., 466 F.3d 880, 886 (9th Cir. 2006).
      4
       See, e.g., Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002); cf.
Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692–93 (9th Cir. 2009).

                                           3
Cir. 2014). Therefore, we decline so to do.

      VACATED and REMANDED to the district court for further remand to the

Commissioner for further proceedings consistent with this disposition. Costs on

appeal are taxed to the Commissioner.




                                         4
                                                                            FILED
Ava v. Berryhill, Case No. 16-55010
                                                                             OCT 24 2017
Rawlinson, Circuit Judge, concurring:
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
      I concur in the vacatur and remand of the district court’s decision for the

express purpose of remand to the Administrative Law Judge to more definitively

detail the relative weight given to the opinions of the various medical providers.